Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 10, 2017

                                     No. 04-17-00359-CR

                                    Ernesto Javier LOPEZ,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2016-CRP-000926-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                        ORDER

        Court reporter Ana L. Alcantar’s request for an extension of time to file the reporter’s
record is GRANTED. The reporter’s record is due on September 7, 2017.



                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2017.



                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk